Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 21, 25, 28-29, 33-35, and 40-48 are pending. Claim 48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 21, 25, 28-29, 33-35, and 40-47 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 05/26/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(a) and 112(b) rejections of claims 33 and 34, in the final mailed 02/01/2022 is withdrawn. The amendments have overcome the rejections.
The 102(a)(1) rejection of claim 35 as anticipated by Serguievski, in the final mailed 02/01/2022 is withdrawn. The amendments to claim 35 have overcome the rejection.
The 102(a)(1) rejection of claims 33 and 34 as anticipated by Petragnani, in the final mailed 02/01/2022 is withdrawn. The amendments to claims 33 and 34 have overcome the rejection.
The 102(a)(1) rejection of claims 35 and 40-46 as anticipated by ‘450 (WO2017/188450), in the final mailed 02/01/2022 is withdrawn. The affidavit under 37 CFR 1.130a filed on 05/26/2022 is sufficient to overcome the rejection of claims 35 and 40-46 based on ‘450 (WO2017/188450).  Specifically see items 6-9 in the affidavit filed on 05/26/2022.
The 103 rejection of claims 21, 25, 28-29, 33-35, and 40-47 over ‘450 (WO2017/188450), in the final mailed 02/01/2022 is withdrawn. The affidavit under 37 CFR 1.130a filed on 05/26/2022 is sufficient to overcome the rejection of claims 21, 25, 28-29, 33-35, and 40-47 based on ‘450 (WO2017/188450).  Specifically see items 6-9 in the affidavit filed on 05/26/2022.
The two double patenting rejections were modified to address the newly added limitations.
IDS
	Reference 4 (Kudo, “Synthesis and Property of Novel Tellurium Containing polymers,” 2013 Fiscal Year….) under Non-patent Literature Documents in the IDS filed 05/26/2022 has not been considered. Portions of the reference are illegible. For example see below.

    PNG
    media_image1.png
    586
    1106
    media_image1.png
    Greyscale

A clear copy of reference 4 is requested. 

Specification
The abstract of the disclosure is objected to because the abstract does not fully define the compound/resin.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is directed to resin (B4-M) with the variables of resin (B4-M) defined in formula (B3-M). However, formula (B3-M) is not present in the current claims. Therefore, claim 45 is indefinite.
Claim 44 has formula (B-3M’) but not formula (B3-M).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emeleus et al. (The Alkyl- and Aryl-substituted Fluorides of Sulphur, Selenium, Tellurium, and Iodide, pp 1126-1131, Published 1946).
Emeleus et al. disclose diphenyltellurium difluoride as seen immediately below (p. 1128, fourth paragraph). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	The compound has a tetravalent tellurium, Z is not present, n is 0, therefore variable R0 and R0A are not present, m is 1 and p is 1.
This anticipates the claims.

	Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maksimenko et al. (Reaction of Diaryl Telluroxides with HBF4, Short Communications, Russian Journal of Organic Chemistry, Vol. 38, p. 1812, Published 2002).
Maksimenko et al. disclose bis(4-methylphenyl)tellurium difluoride as seen immediately below (p. 1812). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	The compound has a tetravalent tellurium, Z is not present, n is 2, variables R0 and R0A are a hydrocarbon, m is 1 and p is 1.
This anticipates the claims.

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘497 (US Patent 4,370,497, Patent date 01-1983).
497 disclose bis-(p-methoxycarbonylmethoxyphenyl)telluride as seen immediately below (column 7 lines 1-10). 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	The compound has a 2m valent tellurium (m is 1), Z is not present, n1 is 0, n2 is 2, R1 is not present, R2’ is a substituted methyl group and an acid dissociation reactive group, m is 1 and p is 1.
This anticipates the claims.

Claim(s) 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo, (Synthesis and property of novel tellurium containing polymers, Fiscal Year Final Research Report, 6 pages, Published 2013, cited in IDS filed 05/26/2022).
Claim Interpretation
Claims 40-47 are all directed to “a resin comprising a constitutional unit represented by” a formula. This limitation is being interpreted to require the formula to be present in the resin but allows for additional elements. 
For example claim 40 requires the Formula (B1-M’) to be present.

    PNG
    media_image5.png
    246
    837
    media_image5.png
    Greyscale

The variables and structure of Formula (B1-M’) are defined and must be present. However, the above interpretation allows for additional elements on either side of the Formula. 
Kudo disclose the immediately below polymer (p. 5 of 6). 

    PNG
    media_image6.png
    273
    454
    media_image6.png
    Greyscale
.

	Variables n3 in claims 40-41 are 0. Therefore, variables R3 do not need to be present. Variable q is 1, and X2 is chlorine. Variable R4 is R5’-R5-R5’, R5’ is -C=O- and R5 is an unsubstituted arylene group of 6 to 20 carbons. 
This anticipates the claims.

Claim(s) 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al, “Dendritic tellurides acting as antioxidants”, Chin. Sci. Bull., Vol. 51(19) pp 2315-2321, Published 2006. As cited in IDS filed 04/30/2018).
Claim Interpretation
Claims 44-47 are all directed to “a resin comprising a constitutional unit represented by” a following formula. This limitation is being interpreted as written above. Additionally, the tellurium center is being interpreted as divalent. 
Xu et al. disclose polymers and monomers. 

    PNG
    media_image7.png
    511
    668
    media_image7.png
    Greyscale

Item (d) in Fig. 1 anticipates claim 44. Variable n3 is 0. Therefore, variable R3 is not required, and q is 1.
NOTE: the oxygens on the periphery of the monomeric unit (B3-M’) are not bound to a specific repeating unit. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 25, 28-29, 33-35, and 40-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ‘452 (WO2017/188452, foreign priority JP2016-091792 filed 04/28/2016. This reference is intervening art. All references to 452 are made to an English equivalent USPGPub 2020/0262787). This rejection was necessitated by amendment.

This reference is deemed prior art due to an English translation of the instant foreign priority not being of record and/or because the prior art reference names a different applicant and inventor. See MPEP 2154.01(c).  
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

452 disclose the resins Re-co-TeCl2-ADBAC and Re-co-Te-ADBAC with acid generating agent (C), and acid cross-linking agent (G-1) and the solvent S-1 (Example 38, par. 557, 588, 589 and 591). This reads on claims 21, 25, 28-29, 43 and 47. The resins are as follows:

    PNG
    media_image8.png
    328
    292
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    280
    527
    media_image9.png
    Greyscale

The variables X4 are Cl, R6 is a monovalent group containing oxygen. Variable n6 is 2.

452 disclose the below compound (p. 26).

    PNG
    media_image10.png
    99
    619
    media_image10.png
    Greyscale

This compound anticipates claim 35. Where n2 is 2 and R2’ is a substituted methyl group, m is 1 and p is 1. 

452 disclose the below compound (p. 24).

    PNG
    media_image11.png
    166
    687
    media_image11.png
    Greyscale
	This compound anticipates claims 33 and 34. Where RO and ROA are either a hydrocarbon and/or a monovalent group containing oxygen and/or an acid dissociation reactive group of a substituted methyl, n is 3, n1 is 2 and n2 is 1, Z is not present, p is 1 and m is 1.
452 disclose the below compound (p. 43).

    PNG
    media_image12.png
    163
    530
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    254
    520
    media_image13.png
    Greyscale

This polymer anticipates claim 40.

452 disclose the below compound (p. 43).
 
    PNG
    media_image14.png
    155
    512
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    80
    519
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    280
    524
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    482
    518
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    207
    530
    media_image18.png
    Greyscale

This polymer anticipates claim 41.

452 disclose the below compound (p. 43).

    PNG
    media_image19.png
    162
    529
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    250
    519
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    514
    530
    media_image21.png
    Greyscale

This polymer anticipates claim 42.
452 disclose the below compound (p. 44).

    PNG
    media_image22.png
    131
    472
    media_image22.png
    Greyscale

	This polymer anticipates claim 43.

452 disclose the below compound (p. 44).

    PNG
    media_image23.png
    148
    512
    media_image23.png
    Greyscale

This polymer anticipates claim 44.

452 disclose the below compound (p. 44).

    PNG
    media_image24.png
    147
    517
    media_image24.png
    Greyscale

This polymer anticipates claim 45.

452 disclose the below compound (p. 44).

    PNG
    media_image25.png
    145
    505
    media_image25.png
    Greyscale

This polymer anticipates claim 46.
452 disclose the below compound (p. 44).

    PNG
    media_image26.png
    136
    456
    media_image26.png
    Greyscale

This polymer anticipates claim 47.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25, 28-29, 33-35 and 40-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 and 29-31 of copending Application No. 16/096,674 (674). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 674 claims the following.

    PNG
    media_image27.png
    133
    626
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    260
    625
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    156
    628
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    358
    624
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    275
    643
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    249
    631
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    218
    629
    media_image33.png
    Greyscale

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Concerning the newly added limitation of the R0 variables of the tetravalent tellurium being the same, R0 is not required. See variable n.
Concerning the acid dissociation reactive groups in claims and 35, 674 claims acid dissociation reactive groups in claim 8. The person of ordinary skill would consult the co-pending specification to determine the appropriate acid dissociation reactive groups and would find on page 60 the currently claimed acid dissociation reactive groups. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the co-pending subject matter.

Claims 21, 25, 28-29, 33-35 and 40-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27, and 29-32 of copending Application No. 16/096,645 (645). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 645 claims the following.

    PNG
    media_image34.png
    53
    625
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    47
    627
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    275
    652
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    163
    623
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    249
    623
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    163
    622
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    219
    631
    media_image40.png
    Greyscale

Concerning the newly added limitation of the R0 variables of the tetravalent tellurium being the same, R0 is not required. See variable n.
Concerning the acid dissociation reactive groups in claims and 35, 645 claims acid dissociation reactive groups in claim 8. The person of ordinary skill would consult the co-pending specification to determine the appropriate acid dissociation reactive groups and would find on page 54 the currently claimed acid dissociation reactive groups. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the co-pending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Examiner’s NOTE:
Xu et al. (Dendritic Tellurides acting as antioxidants. Chinese Science Bulletin, 51, 19, pp. 2315-2321, Published 10-2006) does not pertain to claim 45.
Xu et al. the immediately below polymer (p. 2316). 

    PNG
    media_image41.png
    252
    265
    media_image41.png
    Greyscale

	R4 is -R5’-R5-R%’-. R5’ is (-C=(O)-). R5’ is a substituted arylene group having more than 20 carbon atoms.

	Xu et al. (Dendritic Tellurides acting as antioxidants. Chinese Science Bulletin, 51, 19, pp. 2315-2321, Published 10-2006) does not pertain to claim 47 because variable n6 is 2 to (4+2xr).

Response to Arguments
Applicant's amendments and arguments filed 05/26/2022 are acknowledged and have been fully considered. Applicant’s arguments with respect to claim(s) 21, 25, 28-29, 33-35, and 40-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, references Serguievski, Petragnani, and WO 2017/188450 are not currently being relied upon in the rejections of record.
Concerning the ODP rejections of record, applicant requested these rejections be held in abeyance until the present claims are otherwise allowable so that a more appropriate determination may be made at that time.
The ODP rejections were modified to address the newly added limitations. 
 

Conclusion
Claims 21, 25, 28-29, 33-35, and 40-47 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.G.D/
Examiner, Art Unit 1622        
                                                                                                                                                                                     /YEVGENY VALENROD/Primary Examiner, Art Unit 1628